UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

ESTATE OF DAVID WIELEPSKI,
Plaintiff,

Vv. Case No. 17-CV-1004

STEVEN KUHNMUENCH and CLINT CORWIN,
Defendants.

 

VERDICT

1. Did Steven Kuhnmuench use excessive force against David Wielepski?

ANSWER: N _ VO ss (Yes oso)

If you answered “yes” to Question 1, then answer Questions 2 and 3. If you answered “no” to
question 1, then proceed directly to Question 4.

2. What amount of money, if any, will fairly and reasonably compensate David
Wielepski for Steven Kuhnmuench’s use of excessive force against him?

ANSWER: $

3. What amount of money, if any, do you assess as punitive damages against Steven
Kuhnmuench?

——__=

ANSWER: $

Proceed to Question 4.

4. Did Clint Corwin use excessive force against David Wielepski?

ANSWER: No (Yes of No}

Case 2:17-cv-01004-LA Filed 01/28/20 Page 1of2 Document 82
If you answered “yes” to Question 4, then answer Questions 5 and 6. If you answered no to
Question 4, do not answer any more questions. Proceed to the end and sign/date this form.

5. What amount of money, if any, will fairly and reasonably compensate David
Wielepski for Clint Corwin’s use of excessive force against him?

ANSWER: $.

6. What amount of money, if any, do you assess as punitive damages against Clint
Corwin?

es

ANSWER: $

Each juror should sign this verdict form.

Dated:

 

2

Case 2:17-cv-01004-LA Filed 01/28/20 Page 2 of 2 Document 82
